900 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Henry BARNARD, Petitioner-Appellant,v.UNITED STATES of America;  O.I. White, Warden;  Michael J.Quinlan;  Richard Thornburg, Respondents-Appellees.
No. 89-6011.
United States Court of Appeals, Sixth Circuit.
April 16, 1990.

Before BOYCE F. MARTIN, Jr. and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This pro se federal prisoner appeals the district court's order dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Henry Barnard, a Panamanian national, alleged that he worked as a mechanic on a freighter that was in international waters at the time of his arrest.  He alleged that federal officers unlawfully boarded and searched the vessel and arrested all those on board.  Barnard and others of his shipmates were convicted, apparently on drug-related charges, by the District Court for the District of Hawaii.  Barnard is currently incarcerated in the Federal Correctional Institution in Memphis, Tennessee.


3
Upon review, we conclude that the petition was properly dismissed.  Barnard clearly attacks the imposition of his sentence.  His claims thus may only be brought in the federal district court where the sentence was imposed.   See Wright v. United States Bd. of Parole, 557 F.2d 74, 77 (6th Cir.1977).


4
Accordingly, the district court's order of dismissal is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.